                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 20-CR-89-1-JPS
 v.

 ANTONIO HOLT,
                                                                       ORDER
                      Defendant.


         On June 16, 2020, the Government filed a five-count indictment

charging Antonio Holt (“Holt”) and Emmanuel James (“James”) with drug

trafficking. (Docket #15). Specifically, Holt was charged with being a felon

in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2),

possessing with intent to distribute controlled substances in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C), (D), and possessing a gun in furtherance of a

drug trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i). Holt filed a

motion to suppress the physical evidence in this case, followed by an

amended motion to suppress, which mooted the first motion to suppress.

(Docket #48, #71). On March 12, 2021, Magistrate Judge Stephen C. Dries

issued a Report and Recommendation (the “R&R”) that denied the motion

to suppress. (Docket #80). Holt filed objections to the R&R, which are now

fully briefed. For the reasons explained below, the R&R is adopted, and the

motion to suppress shall be denied.

1.       LEGAL STANDARD

         When reviewing a magistrate judge’s recommendation, the Court is

obliged to analyze de novo “those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28



     Case 2:20-cr-00089-JPS Filed 08/31/21 Page 1 of 14 Document 93
U.S.C. § 636(b)(1)(C). The Court can “accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate.” Id. The

Court’s review encompasses both the magistrate judge’s legal analysis and

factual findings. Id.; see also Fed. R. Crim. P. 59(b).

2.       FACTUAL BACKGROUND

         Holt objects to Magistrate Judge Dries’s characterization of the facts,

so the Court will review those facts de novo. The Court derives the following

facts predominantly from the affidavit of Agent Nathan Peskie (“Peskie”),

which he wrote in support of the search warrant for co-defendant James’s

house, and which the parties have referred to in their briefing. Where

appropriate, the Court will also consider the exhibits appended to the

parties’ briefs.

         Holt’s story begins on September 22, 2017, when Slinger police

arrested the driver of the vehicle involved in a traffic stop. For reasons

unknown, the passenger of the vehicle, a man by the name of Kyle Langer,

told the police that he and the driver were “on their way to Holt’s to

purchase an eighth ounce of marijuana and that arrangements had already

been made for the drug transaction[.]” (Docket #74-1 ¶ 5). The police did

not immediately begin an investigation into Holt, and the lead lay dormant

for over a year.

         On October 21, 2018, “an anonymous caller reported to Slinger police

that at 6:28AM [sic] two high school age females were observed leaving

[Holt’s apartment] carrying a baggie containing a white powdery




                               Page 2 of 14
     Case 2:20-cr-00089-JPS Filed 08/31/21 Page 2 of 14 Document 93
substance.” (Id. ¶ 6).1 The caller also complained of a “continuous flow of

traffic coming and going from that residence all hours of the day.” (Id.)

       A few months later, on February 14, 2019, Slinger police received

another anonymous tip. This caller “stated that sometime in January 2019 a

friend brought the caller with him to [Holt’s residence] where the friend

purchased approximately $300 worth of crack-cocaine.” (Id. ¶ 7). The caller

vaguely described the people who lived at the residence and noted that

there was a “large amount of cocaine, crack-cocaine, and ecstasy” in Holt’s

apartment. (Id.)

       With three tips in hand, on February 26, 2019, Slinger police

conducted “several landfill interdictions” of Holt’s house—meaning, they

looked through his trash. It is unclear how many times they did this, but

the last trash search had concluded by April 30, 2019. During these

explorations, they discovered that the utilities were in the name of someone

called Elizabeth Brehmer, who was believed to be Holt’s girlfriend (there

are no facts explaining the basis for this belief). Police also discovered

“several plastic baggies and tie offs,” though it is unclear how many. (Id. ¶

10) “[S]ome of the baggies tested positive for the presence of cocaine.” (Id.)

Of “several,” it is unclear how many “some” might be.

       On April 11, 2019, Slinger police received a fourth tip. Damien

Gomez reported that he had met a woman in a bar who told him that she

could purchase crack-cocaine from Holt’s residence. It seemed that she was

able to get it at any time of day or night.




       1There was no information furnished regarding how the caller was able to
discern the nature and color of the powdery substance at 6:28 a.m., which, in late
October, is before sunrise.


                           Page 3 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 3 of 14 Document 93
       A month later, on May 7, 2019, Slinger police received a fifth tip, this

one also anonymous. This caller complained that his ex-girlfriend and an

old friend were “running heroin and crack-cocaine for a black male known

as ‘Tone.’” (Id.) This caller reported that “Tone” was in his thirties and may

live behind the Burger King in Slinger.

       On July 3, 2019, a confidential informant, CI 19-38, provided the first

break in the case. She explained that she frequently purchased crack-

cocaine from a man named “Tony.” She had known him for about three

years and had purchased crack-cocaine from him at least fifty times. She

said that he typically sold one gram of crack-cocaine for approximately

$100, and that she usually purchased the drugs through a friend. Her last

purchase had been in early June. She relayed that she used to purchase the

crack-cocaine at Tony’s residence, but, following an arrest, “Tony” became

more cautious and began conducting his trades in various parking lots. CI

19-38 identified “Tony’s” residence as Holt’s residence on Google Maps,

and identified Holt as “Tony” using a booking photo. Following this

discussion, Slinger police obtained an administrative subpoena for Holt’s

phone number, which seemed to corroborate that CI 19-38’s friend, through

whom she purchased crack-cocaine, had been in somewhat regular contact

with Holt.

       On July 10, 2019, Slinger police received authorization to use a pen

registry device on Holt’s phone, as well as to monitor its GPS. The pen

registry recorded incoming and outgoing contacts associated with Holt’s

phone number.

       On August 18, 2019, Slinger police met with another confidential

information, dubbed CI-3074. This informant said she had met “Tone”

about three months ago and had purchased crack-cocaine from him three


                           Page 4 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 4 of 14 Document 93
or four times, each time at a cost of $100 per gram. CI-3074 said she usually

purchased the drugs in a parking lot. The informant provided the police

with Holt’s phone number and identified him through his booking photo.

The next day, CI-3074 initiated a controlled buy with Holt via text. Police

observed as Holt drove to the informant’s apartment complex, stayed for a

short while, and then left. Police did not observe the purported drug

transaction because it occurred in CI-3074’s apartment. However, there was

audio and video of the transaction. (Docket #83-1 at 5). Before the

transaction, CI-3074 had $200; afterward, she had “a small ‘rock’ of crack-

cocaine.” (Id.)

       In September, police received their eighth source of information

regarding Holt. On September 24, 2019, informant DTF 19-46, told police

that he, too, had frequently purchased crack-cocaine from Holt. DTF 19-46

gave police Holt’s phone number, which corresponded to the one they

already had on file. DTF 19-46 also identified Holt via his booking photo.

DTF 19-46 explained that he had last purchased crack-cocaine from Holt

two months earlier. He explained that these purchases often occurred at an

intersection in Hartford. DTF 19-46 attempted to initiate a controlled buy

from Holt, but Holt texted DTF 19-46 to contact “his guy ‘Lex,’” and

provided another phone number. This was sufficient for officers to identify

Alexander Nuoffer (“Nuoffer”) as “Lex.” (Docket #74-1 ¶ 18).

       On September 24 and 27, officers conducted two controlled buys

from Lex. During the first one, Nuoffer “made comments about Holt and

his operation and how they sell grams to make ‘their’ money.” (Id.) The

transactions resulted in a purchase of 2.02 grams of cocaine base in

exchange for $275, and 3.93 grams of cocaine base in exchange for $250.




                           Page 5 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 5 of 14 Document 93
       On September 30, Slinger police got in touch again with CI-3074 and

asked her to contact Holt to set up another controlled buy. This time, Holt

referred her to Nuoffer, who facilitated another purchase of $200 worth of

cocaine base. Following this transaction, officers obtained a GPS tracking

order for Nuoffer’s car. They noticed “frequent trips made by Nuoffer to

numerous known customers of Holt’s,” as well as “multiple” trips to Holt’s

apartment. (Id. ¶ 22). Later, records from Nuoffer’s cell phone in November

demonstrated frequent communication between Holt and Nuoffer. (Id. ¶

24).

       On October 24, police conducted another controlled buy with

Nuoffer, who mentioned, during the transaction, that his supplier was still

Holt—Nuoffer said that “‘Tony’ had a new source of supply but ‘Tony’ still

cooks the powder into crack[-]cocaine.” (Id. ¶ 22). Nuoffer expressed hope

that Holt would teach him how to cook crack-cocaine, as well.

       Slinger police officers purchased crack-cocaine from Nuoffer five

more times between November 2019 and March 2020. During that time,

they also observed Nuoffer make frequent, brief trips to Holt’s apartment.

(Id. ¶¶ 36, 41).

       Starting in November 2019, perhaps considering Holt’s recent

decision to delegate hand-to-hand drug transactions to Nuoffer, the officers

began to focus on Holt’s activities in Milwaukee, hoping to identify Holt’s

cocaine supplier. They used “data collected from the GPS tracker installed

on Holt’s Hyundai Sonata” to determine his whereabouts and contacts. (Id.

¶ 26). Police “noted that Holt frequented two areas on the north side of

Milwaukee when he made trips to Milwaukee.” (Id. ¶ 26). The areas are not

defined. There were “two (2) numbers of interest that were consistently

contacted on dates when Holt traveled to Milwaukee.” (Id.) The officers


                           Page 6 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 6 of 14 Document 93
obtained administrative subpoenas for these numbers, including one that

ended in 8687 (“the 8687-number”). The affidavit does not discuss the

results of the subpoenas.

        On November 25, 2019, “Holt travel[ed] to the area of N[.] 36 Street

and W[.] Toronto Street consistent with previous trips.” (Id. ¶ 29). The

affidavit does not state when these previous trips occurred, but the Court

infers that this intersection is one of the “frequented two areas on the north

side of Milwaukee.” (Id. ¶ 26). On December 11, 2019, “Peskie conducted

physical surveillance of the area of N[.] 36 Street and W[.] Toronto Street in

the City of Milwaukee” upon noticing, via GPS, that Holt was traveling

towards Milwaukee. (Id. ¶ 30). At around 2:05 on December 11, Peskie saw

Holt turn onto West Toronto Street and park his Hyundai Sonata. At 2:06

p.m.,

        a black Chevrolet Suburban pulled up and parked directly
        behind Holt’s vehicle. The SUV was driven by a black male,
        your affiant was able to reposition and observed both the
        driver and a Wisconsin registration of AEB8926.
(Id. ¶ 30(B)). There is no other description of the driver. Holt got out of his

car and into the front passenger’s seat of the Chevrolet Suburban. He stayed

there until 2:13 p.m., at which point both cars left the scene, and Holt drove

back to Slinger. Based on his experience as a police officer, Peskie

determined that this meeting was a “drug transaction.” (Id. ¶ 30(D)).

        After observing this “short meeting,” Peskie obtained “a

chronological report of Holt’s cell phone activity from 1:30PM-2:15PM

[sic].” (Id. ¶ 30(D)). This report demonstrated that “Holt only made one

(1) outgoing text message and one (1) outgoing voice call in the specified

time period . . . to [the 8687-number], and there was one (1) incoming text

also from that number.” (Id.) The affidavit does not contain precise time


                           Page 7 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 7 of 14 Document 93
stamps, but the Court infers that the 8687-number may have been

associated with the man in the Chevrolet Suburban.

         On May 11, 2020, Holt left Slinger in his Hyundai Sonata and drove

down “to the area of . . . XXXX N 36th Street in the City of Milwaukee,

Milwaukee County Wisconsin and was only at the address for

approximately thirteen (13) minutes.” (Id. ¶ 45). After this brief stop, Holt’s

car travelled to the City of Rockford, Illinois, where it parked in an alley for

about one hour and thirty-eight minutes. Next, the car stopped briefly at

Burger King and Subway, and then again at a gas station, before leaving

Rockford and going back to Wisconsin. (Id. ¶ 45). Peskie coordinated a stop

of Holt’s car on I-43 in Milwaukee County. A drug detection dog alerted on

the vehicle, but the officers only found two handguns and “a large sum of

U.S. Currency banded in rubber bands in a plastic shopping bag” in the car.

(Id. ¶ 46).

3.       ANALYSIS

         Magistrate Judge Dries determined that there was probable cause for

Holt’s arrest based on the lengthy investigation and, relatedly, that the

search of the car was a search incident to a lawful arrest. (Docket #80).2

Holt’s primary objections to the R&R are that there was no probable cause


         Magistrate Judge Dries also properly determined that there was a material
         2

factual dispute regarding (1) whether State Trooper Medina, the arresting officer,
could have seen marijuana on the floor of Holt’s car, and (2) whether the dog
properly alerted on the car. Each of these facts, if established, may have established
probable cause for a search. However, Magistrate Judge Dries determined that
these issues were not relevant to his conclusion, as the car search was a reasonable
search incident to a lawful arrest. Because this Court reaches the same conclusion,
it adopts Magistrate Judge Dries’s holding that an evidentiary hearing is not
necessary. Because of this, the fact that the CD containing dashboard camera
footage, which was furnished to the Court, appears to be blank is ultimately of no
moment.


                               Page 8 of 14
     Case 2:20-cr-00089-JPS Filed 08/31/21 Page 8 of 14 Document 93
for the arrest or the subsequent search of the car. (Docket #83). The Court

acknowledges that Magistrate Judge Dries’s conclusions rested, in part, on

the flawed determination that the police had probable cause to believe that

James, the passenger in the car, was involved in the drug trade as well, and

that his residence, where Holt stopped earlier that day, was the source of

the cocaine. Accordingly, when this Court evaluates whether there was

probable cause to arrest Holt and search his car, it focuses only on the facts

recited in Section 2, above.

       3.1    Probable Cause

       The Fourth Amendment protects “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” U.S. Const. amend. IV. It requires searches to be

conducted pursuant to a warrant, issued upon probable cause that a crime

occurred. Id. The “central teaching” of the Supreme Court’s “decisions

bearing on the probable cause standard is that it is a ‘practical, nontechnical

conception.’” Illinois v. Gates, 462 U.S. 213, 231 (1983) (quoting Brinegar v.

United States, 338 U.S. 170, 176 (1949)). These “probabilities” are non-

technical; “they are the factual and practical considerations of everyday life

on which reasonable and prudent men, not legal technicians, act.” Id.

(quoting Brinegar, 338 U.S. at 175).

       “It is a rare case where ‘staleness’ will be relevant to the legality of a

warrantless arrest.” United States v. Haldorson, 941 F.3d 284, 292 (7th Cir.

2019). In Haldorson, the Seventh Circuit noted that delays of up to one

month would not render evidence in support of probable case stale and

declined resolve, definitively, “when probable cause to arrest may become

stale.” Id. at 291, 293. The Seventh Circuit acknowledged there “could be

circumstances in which the subsequent investigation turns up new facts or


                           Page 9 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 9 of 14 Document 93
evidence that disprove or discredit the original information,” but explained

that those were not the facts in that case. Id. at 292.

       Holt argues that the evidence against him was stale by May 2020

and, relatedly, that the length of the investigation diluted the substance of

the information found. Specifically, Holt argues that he had not been seen

with crack-cocaine since August 2019.3 He contends that the other facts in

the affidavits—such as the various anonymous tips and the meager trash

pulls—when stretched over a period of two years, do not amount to

probable cause.

       That may be true, but these are not the only facts in the affidavit. In

the nine months following the successful controlled buy in August 2019, the

affidavit explains how Holt’s connection to the drug trade continued. First,

Holt referred new buyers to “his guy” Nuoffer, who sold crack-cocaine to

undercover investigators well into March 2020 (when, presumably,

investigative activity slowed due to the pandemic). Nuoffer, in turn,

identified Holt as the person from whom he sourced the cocaine, and

explained that Holt cooked the powder into crack-cocaine. (Docket #74-1 ¶

22). During the period that police officers conducted these controlled buys,

Nuoffer continued to make frequent, short stops to Holt’s home. (Id. ¶ 41)


       3 In his reply brief and in his objections, Holt argues that the controlled buy
was not properly conducted because it occurred in the informant’s apartment,
which had not been searched for crack-cocaine ahead of time. This Court has held
that arguments not raised in the first instance are deemed waived; therefore, it will
not consider the issue. However, even if this issue were properly raised, it seems
that this argument would not have won the day for Holt because the controlled
buy was caught on audio-visual technology. See United States v. Glenn, 966 F.3d
659, 661 (7th Cir. 2020) (explaining that an audio and visual record of a controlled
buy will furnish probable cause in a situation where it was not clear whether the
informant had been searched before the transaction); (Docket #83-1 at 5)
(describing the audio-visual component of the controlled buy in this case).


                           Page 10 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 10 of 14 Document 93
(explaining that, as of February 2020, Nuoffer’s car “continues to make

frequent stops at Holt’s residence”). Thus, Holt’s argument regarding

staleness is not so compelling when additional information revealed

through the investigation continued to tie Holt to a drug-trafficking

endeavor.

       On balance, there was probable cause to arrest Holt for drug

trafficking given the totality of circumstances: (1) eight tips identified Holt

as a drug trafficker over a two-year period; (2) trash pulls showed the

presence of crack-cocaine in his apartment on a few occasions in early 2019;

(3) a controlled buy in August 2019 indicated that Holt sold crack-cocaine;

(4) in the latter half of 2019, Holt referred an investigating officer seeking to

purchase crack-cocaine to “his guy” Nuoffer; (5) Nuoffer confirmed, in late

October 2019, that his supply was from Holt, who cooked the drug; (6) in

December 2019, Peskie saw a meeting in Milwaukee between Holt and

another individual, which Peskie had reason to suspect was drug-related;

(7) Nuoffer participated in four additional controlled buys and, at least

through February 2020, continued to make frequent, brief stops at Holt’s

house; and (8) Holt had been making trips to Milwaukee during the

pandemic lockdown, during which he would make short visits to two

specific areas that correlated with two specific phone numbers (at least one

of which was believed to be involved in the drug trade), then drive directly

back to Slinger.

       In other words, this is not a case where Holt’s last drug-related

activity occurred nine months before the arrest, and subsequently the case

went dead. Nor is this a case where, after being referred to Nuoffer,

investigators learned that Holt was out of the drug-selling game. See Glenn,

966 F.3d at 661 (explaining that “the passage of time does not necessarily


                           Page 11 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 11 of 14 Document 93
imply that a retail site for drug sales has ceased to be so,” particularly when

there was no “reason to think that [the defendant] had changed his line of

business”). To the contrary, investigators continued to learn about Holt’s

regular connections to Nuoffer’s active, hand-to-hand drug dealing. This,

in turn, sustained the probable cause to believe that he, too, was involved

with the drug trade.

       Having concluded there was adequate probable cause to arrest Holt,

and given that neither party disputes that an arresting officer need not

personally have knowledge supporting probable cause in order to legally

effectuate an arrest, see United States v. Harris, 585 F.3d 394, 399 (7th Cir.

2009), the Court now turns to whether the search incident to the arrest was

valid. A search of a vehicle incident to a lawful arrest may not be conducted

without a warrant unless “an arrestee is within reaching distance of the

passenger compartment at the time of the search or it is reasonable to

believe the vehicle contains evidence of the offense of the arrest.” Arizona v.

Gant, 556 U.S. 332, 346 (2009) (emphasis added). The Seventh Circuit has

observed that “[t]he suspicion required for a vehicle search incident to

arrest under Gant is keyed to the offense of arrest” while the automobile

exception to the warrant requirement, which requires probable cause to

believe that evidence of a crime might be found in the car, “is not tied to an

arrest.” United States v. Edwards, 769 F.3d 509, 514 (7th Cir. 1014). Rather, “a

search of a vehicle incident to an arrest is permitted when ‘it is reasonable to

believe the vehicle contains evidence of the offense of arrest.’” United States

v. Paige, 870 F.3d 693, 702 (7th Cir. 2017) (quoting Gant, 556 U.S. at 346).

       Here, Holt was arrested for drug trafficking. The Court must,

therefore, consider whether it was “reasonable to believe the vehicle

contains evidence of [drug trafficking.]” Gant, 556 U.S. at 346. The mere fact


                           Page 12 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 12 of 14 Document 93
that a person is arrested in a vehicle does not automatically provide reason

to believe that evidence of a crime will be found in the vehicle. See id. at 345

(“A rule that gives police the power to conduct such a search whenever an

individual is caught committing a traffic offense, when there is no basis for

believing evidence of the offense might be found in the vehicle, creates a

serious and recurring threat to the privacy of countless individuals.”).

Rather, the Court must “look[] beyond the nature of the offense and

emphasize[] facts particular to the case.” United States v. Taylor, 49 A.3d 818,

826 (D.C. 2012).

       Holt advances that there was insufficient evidence to reasonably

suspect that the red Hyundai was used to transport drugs. He urges that an

evidentiary hearing is needed. However, there are no material disputes that

would warrant a hearing. The Court finds, based on the undisputed facts

presented, that it was reasonable for the police to believe that there would

be evidence of drug trafficking in the red Hyundai Sonata.

       During the time that investigators conducted repeated controlled

buys from Nuoffer (who, in turn, was making regular stops at Holt’s

residence), Holt was making brief trips to Milwaukee in his red Hyundai

Sonata—trips that continued well into the pandemic lockdown. See, e.g., (id.

¶ 26) (discussing the GPS tracker installed on Holt’s Hyundai Sonata); (id.

¶ 30) (describing the meeting between Holt, in his Hyundai Sonata, and the

man in the black Chevrolet Suburban); (id. ¶¶ 44, 45) (describing the

activities of the Hyundai Sonata in May 2020). Based on these observations,

as well as information received from Nuoffer, the police had reason to

believe that Holt sourced cocaine during his brief trips to Milwaukee—it

goes without saying that Slinger is neither an intersection of commerce nor

a place known for cocaine growth. Given that Holt consistently drove his


                           Page 13 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 13 of 14 Document 93
red Hyundai Sonata on these trips, the police also had reason to believe that

evidence of a drug trade might be found in that car. Accordingly, the search

of the car was valid under Gant.

4.      CONCLUSION

        The Court will adopt the R&R for the reasons explained above and

will deny the motion to suppress.

        Accordingly,

        IT IS ORDERED that Defendant Antonio Holt’s objections to

Magistrate Judge Stephen C. Dries’s Report and Recommendation (Docket

#83) be and the same are hereby OVERRULED;

        IT IS FURTHER ORDERED that Magistrate Judge Stephen C.

Dries’s Report and Recommendation (Docket #80) be and the same is

hereby ADOPTED as stated in the terms of this Order;

        IT IS FURTHER ORDERED that Defendant Antonio Holt’s

amended motion to suppress (Docket #71) be and the same is hereby

DENIED; and

        IT IS FURTHER ORDERED that Defendant Antonio Holt’s first

motion to suppress (Docket #48) be and the same is hereby DENIED as

moot.

        Dated at Milwaukee, Wisconsin, this 31st day of August, 2021.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                           Page 14 of 14
 Case 2:20-cr-00089-JPS Filed 08/31/21 Page 14 of 14 Document 93
